388 So.2d 1089 (1980)
STONEWALL INSURANCE COMPANY, Appellant,
v.
EMERALD FISHERIES, INC., Appellee.
No. 79-2285.
District Court of Appeal of Florida, Third District.
October 7, 1980.
*1090 Lane, Mitchell & Harris and Byron B. Mathews, Jr., Miami, for appellant.
Peeples, Earl, Smith, Moore & Blank and Richard M. Goldstein and Robert C. Apgar, Tallahassee, for appellee.
Before HUBBART, C.J., and SCHWARTZ and BASKIN, JJ.
BASKIN, Judge.
Based upon logical inferences derived from substantial competent evidence, the trial court determined that the damage to the engine of the vessel, Don Rafa, resulted from its operation with insufficient oil pressure or after it had been overheated, and that its operation in that manner was a negligent or intentional act of the captain or a crew member. The court's ruling correctly determined that the loss was covered under Emerald Fisheries' marine insurance policy issued by Stonewall Insurance Company. The burden was on Stonewall to establish that the loss resulted from a cause excepted from the policy. U.S. Liability Insurance Co. v. Bove, 347 So.2d 678 (Fla.3d DCA 1977). Emerald Fisheries was not required to disprove other possible causes. See Aetna Casualty & Surety Co. v. Florida Power & Light Co., 367 So.2d 1104 (Fla.3d DCA 1979).
The decision is, therefore, affirmed.